DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election Group I, claims 1-19 in the reply filed on 6/9/20 is acknowledged.  Applicant did not state whether the election was with or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1-6, 8-12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by WO 2017/100925 (herein Bally).
As to claims 1, 3, 6, Bally discloses a method of making a nanoparticle (complex).  See abstract, pages 2-3 and examples.  Also see figure 2 illustrating mixing a metal (Copper, Cu) composition and a ligand (chelator) composition (DDC, diethyldithiocarbamate).  The second composition has a metal of the formula MnXy (copper sulfate, CuSO4, n=1, y=1, X=SO4, M=Cu ).  See page 21, figure 1 and examples.  the nanoparticle formed is Cu(DDC)2.  See figures 1-2 and examples.
As to claim 2, the DDC of Bally comprises an S-donor. 
As to claim 4, the agent is doxorubicin.  See pages 12 and 18.
As to claim 5, the ligand is doxorubicin.  See pages 12 and 18.  Doxorubicin is a known fluorophore (fluorescent dye), thus reading on imaging agent.  See paragraph 51 of US 2014/0249391 for evidence.
As to claim 8, the second composition has stabilizers (liposomes).  See figure 2 and examples.
As to claim 9-11, a third composition has stabilizers (liposomes), which is on the surface after combining.  See figure 2 and examples.
As to claim 12, the stabilizer is a poly(ethylene glycol).  See pages 13-14.
As to claim 19, DMSO is not required.  It is not utilized in all examples.  Further, page 2 teaches that is should be avoided for its toxicity.  


Claim(s) 1-3, 5-6, 8-10, 12, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Charlier et al. Magnetic Resonance in Medicine, 55, 11, 215-218 (year: 2005).
As to claims 1-3, 5-6, 8-10, 12, 16, 18 and 19, Charlier disclose a preparation of nanoparticles wherein a first composition of DETC/DCC, a second composition of FESO4 (SO4 reading on stabilizer) and a third composition of lipid or cyclodextrins (stabilizers).  See page 216 and examples.


Claim(s) 1-3, 5-6, 8 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2016/0166706 (herein Xu).
As to claims 1-3, 5-6, 8 and 19, Xu discloses a polymer conjugate composition prepared by mixing a polymer (ligand, first composition comprising a stabilizer) with CuCl2 to form a Cu-polymer complex having a size falling within the nm range (nanoparticle).  See paragraphs 34, 35, 85, 71, 94-95, paragraph 867, figure 1 and examples such as example 1.


Claim(s) 1-3, 5-6, 8-10, 12 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. Biochmica et Biophysica Acta, 1335, 3, 242-245 (1997). 
As to claims 1-3, 5-6, 8-10, 12 and 18-19, Suzuki discloses the preparation of a liposomal formulation with a first composition comprising DETC (DDC), a second composition comprising liposome encapsulating CuCl2 and a third composition bovine serum albumin (hydrophilic protein as mentioned in instant claim 12) or SDS/lipids (stabilizer).  The compositions are added simultaneously together.  See page 244 and examples.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosales et al. Angew Chem Int. Ed., 50, 5509-5513 (Year: 2011).
As to claims 1-3 and 5-7, Berry discloses a method of yielding nanoparticle complexes comprising 64Cu DTCBP complexes prepared by complexation 64Cu with DTCBP (scheme 1) ligands through exchange with Cu(OAc)2.  See figure 1, scheme 1, page 5511 and examples.



Claim(s) 1-6, 8-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/117333 (herein Kennedy).
As to claims 1-3, 5-6, 8-10, 12-13, and 15-17, Kennedy discloses the preparation of a nanoparticle complex prepared from pre-formed Cu-ligand complex (e.g. Cu(DDC)2) prepared from a first composition comprising CuX2 and a second composition comprising a dithiocarbamate ligand (also a stabilizer) is mixed with a third composition comprising an amphiphilic stabilizer (PEG-PPG copolymer, polylactic acid –polyethylene glycol block copolymers, etc).  See page 6, lines 3 through page 9, line 13, page 10, lines 16-24, page 11, lines 5-14 and examples.  The mixing is through centrifuging (vortexing/mixing device).  See examples.
As to claim 4, Kennedy teaches Paclitaxel as a therapeutic agent.  See paragraph bridging pages 12-13.
As to claim 14, Kennedy discloses that the amphiphiles are aphiphilic peptide block copolymers such as PEG-B-poly(alpha-amino acids) or poly(L-histidine)-poly(ethylene glycol) block copolymers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,045,553. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, patented claim 1 has all the limitations with the proviso that the patented claim is narrower.  Nevertheless, all limitations are met.
As to claims 2-9, see patented claims 2-9, respectively.
As to claim 10, see patented claim 9.
As to claim 11, see patented claim 1.
As to claims 12-15, see patented claims 10-13, respectively.
As to claim 16, see patented claim 1.
As to claim 17, see patented claim 14.
As to claim 18, see patented claim 15.
As to claim 19, see patented claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764